DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 24, 32, and 40 have been cancelled. Claims 21-23, 25-31, and 33-39 are currently pending. 

Response to Arguments

Applicant’s arguments, see Page 10, Lines 12-13, filed 01/12/2021, with respect to Claims 21, 29, and 37 have been fully considered and are persuasive.  The 35 U.S.C. 103 Rejection of Claims 21-23, 25-31, and 33-39 has been withdrawn. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10635617. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims is anticipated by the corresponding claims in the reference application.

As per Claims 21-40
Instant Application 
15/600,672 (US Patent 10635617)
Examiner’s note
Claim 21: A method for managing a storage device, the method comprising: allocating a high priority command to a high priority queue; allocating a low priority command to a low priority queue; 
Claim 1: A method for managing a data storage device, the method comprising: identifying a command as a high priority command or a low priority command; when the command is the high priority command, assigning the command to a first queue, which is a 


wherein the second queue is configured to contain at least two different command types comprising a first command type and a second command type, and wherein the first command 

executing commands from the high priority queue and the low priority queue based on a scheduling ratio, wherein the scheduling ratio indicates a ratio between a number of one or more commands from the high priority queue to be processed and a number of one or more commands from the low priority queue to be processed;
processing one or more commands from the first queue and one or more commands from the second queue based on a scheduling ratio, wherein the scheduling ratio indicates a ratio between a number of one or more commands from the first queue to be processed and a number of one or more commands from the second queue to be processed;

determining a write amplification factor of the storage device; 


and executing additional commands from the high priority queue and the low priority queue based on an updated scheduling ratio,
periodically generating an updated scheduling ratio based on the following equation:…. and processing subsequent commands from the first queue and the second queue based on the updated scheduling ratio.

wherein the updated scheduling ratio increases as the number of read commands increases, and wherein the updated scheduling ratio decreases 



Claim 1

Claim 23
Claim 1

Claim 25
Claim 1 + 2
Claim 2 depends on 1
Claim 26
Claim 1 + 2 + 3
Claim 3 depends on 2 and 1
Claim 27
Claim 1 + 4
Claim 4 depends on 1
Claim 28
Claim 1 + 4 + 5
Claim 5 depends on 4 and 5
Claim 29
Claim 1
Independent Claim
Claim 30
Claim 1

Claim 31
Claim 1

Claim 32
Claim 1

Claim 33
Claim 1 + 2

Claim 34
Claim 1 + 2 + 3

Claim 35
Claim 1 + 4

Claim 36
Claim 1 + 4 + 5

Claim 37
Claim 1
Independent claim
Claim 38
Claim 1

Claim 39
Claim 1


Claim 1



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations of claim 37:

“means for allocating a high priority command to a high priority queue” has the corresponding structure described in the specification: Processor described in paragraph [0017] and associated algorithm described in paragraph [0033].

“means for allocating a low priority command to a low priority queue” has the corresponding structure described in the specification: Processor described in paragraph [0017]  and associated algorithm described in paragraph [0033] & [0034].

“means for executing commands from the high priority queue and the low priority queue” has the corresponding structure described in the specification: Processor described in paragraph [0017]  and associated algorithm described in paragraph [0038].

“means for determining a write amplification factor of the apparatus has the corresponding structure described in the specification: Processor described in paragraph [0017]  and associated algorithm described in paragraphs [0039].

“means for determining a number of read commands and a number of write commands” has the corresponding structure described in the specification: Processor described in paragraph [0017]  and associated algorithm described in paragraphs [0039].

“means for executing additional commands from the high priority queue and the low priority queue” has the corresponding structure described in the specification: Processor described in paragraph [0017]  and associated algorithm described in paragraphs [0037].

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185